UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2017 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to First America Resources Corporation (Name of small registrant as specified in its charter) Nevada 27-2563052 (State or other jurisdiction of incorporation or organization) (Primary StandardIndustrial ClassificationCode Number) IRS I.D. 1000 East Armstrong Street Morris, IL (Address of principal executive offices) (Zip Code) SEC File No.333-175482 Issuer’s telephone number:815-941-9888 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No¨ As of May 13, 2017 there were7,964,090 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 21 Item 4. Controls and Procedures. 21 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 4. Mine Safety Disclosures. 22 Item 5. Other Information. 22 Item 6. Exhibits. 23 2 PART I — FINANCIAL INFORMATION ITEM 1 — FINANCIAL STATEMENTS First America Resources Corporation Financial Statement (Unaudited) Three Months Ended March 31, 2017 and 2016 3 Contents Balance Sheet 5 Statement of Loss 6 Shareholders Equity 7 Cash Flows Statement 8 Notes to Financial Statements 9 Exhibit A 4 Table of Contents FIRST AMERICA RESOURCES CORPORATION (A Development Stage Enterprise) BALANCE SHEET March 31 June 30 ASSETS Current assets: Cash and cash equivalents $ $ Inventory - - Total Current Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ Loan from officers Total current liabilities $ $ Other liabilities: Loan from shareholders/ officers Total other liabilities $ $ Total liabilities $ $ Stockholders' Equity: Common stock, $0.001 par value; 500,000,000 shares authorized; 7,964,090 shares issued and outstanding. $ $ Paid-in capital Deficit accumulated during the development stage ) Total stockholders' equity $ ) $ ) TOTAL LIABILITIES & EQUITY $ $ 5 Table of Contents FIRST AMERICA RESOURCES CORPORATION (A Development Stage Enterprise) STATEMENT OF LOSS Cumulative from Nine Nine Three Three May 10, 2010 (Date Month Ended March 31 Month Ended March 31 Month Ended March 31 Month Ended
